Citation Nr: 0910388	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  02-06 378	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post-myocardial infarction and bypass graft, 
as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada in which the Veteran was granted service 
connection for PTSD, but denied service connection for 
coronary artery disease, status post-myocardial infarction 
and bypass graft, as secondary to PTSD.


REMAND

Regarding the claim on appeal, the Board finds that further 
development is necessary.

In an April 2000 statement, the Veteran contends that his 
current heart problems are the result of his PTSD.  
Specifically, in the April 2000 statement and at January 2009 
and September 2006 hearings the Veteran contends that a VA 
cardiologist suggested to him that the stress of his PTSD put 
him at a higher risk of heart problems.  Hearing Transcript 
at 6, September 12, 2006; Hearing Transcript at 4-6, January 
28, 2009.  Thus, the Veteran contends that service connection 
is warranted for coronary artery disease, status post-
myocardial infarction and bypass graft, as secondary to PTSD.

In December 2006, the Board remanded the Veteran's claim to 
schedule a VA examination in order to determine if the 
Veteran has a current heart disorder and to determine if any 
diagnosed heart disorder was either caused directly by or 
aggravated by the Veteran's service-connected PTSD.  The 
examiner was instructed to provide a complete rationale for 
any opinions expressed.  In addition, the agency of original 
jurisdiction (AOJ) was instructed to return the examination 
report if it was found to be inadequate for any reason.

In January 2007, the Veteran underwent a VA examination in 
connection with this claim pursuant to the Board's remand.  
The examiner took a history from the Veteran, but there is no 
indication that the examiner reviewed the claims file.  The 
examiner diagnosed the Veteran with significant coronary 
artery disease which resulted in myocardial infarction and 
required subsequent bypass surgery.  However, the examiner 
failed to provide an opinion as to whether the Veteran's 
current diagnosis was either caused directly by or aggravated 
by the Veteran's service-connected PTSD.  The examiner noted 
that some published studies have indicated that veterans with 
PTSD have a higher risk of heart attack than other veterans 
and that it has clearly been shown that stress contributes to 
the development of coronary disease.  However, the examiner 
concluded that he could not determine the relative proportion 
that the Veteran's service-connected PTSD contributed to his 
coronary disease.  Thus, the Board finds that the examination 
report is inadequate because it does not indicate whether the 
Veteran's current heart disorder was either caused directly 
by or aggravated by the Veteran's service-connected PTSD.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding 
that a remand by the Board confers on the Veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand).

In light of the present circumstances, the claim of service 
connection for coronary artery disease, status post-
myocardial infarction and bypass graft, as secondary to PTSD 
must be remanded so that the Veteran may be afforded another 
VA examination and so that a VA examiner may issue opinions 
in compliance with the previous remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a heart 
disability.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The discussion 
should include:  (1) whether any 
diagnosed disability is at least as 
likely as not (i.e., there is at least a 
50 percent probability) directly caused 
by the Veteran's service-connected PTSD; 
and (2) whether any diagnosed disability 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
aggravated by the Veteran's service-
connected PTSD.  The bases for the 
opinions provided should be explained in 
detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for coronary artery disease, 
status post-myocardial infarction and 
bypass graft, as secondary to PTSD.  If 
the benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

